ORDER
PER CURIAM.
On consideration of appellee’s petition for rehearing or rehearing en banc, the opposition thereto, the motion of Public Defender Service for leave to file memorandum of amicus curiae in opposition to the petition, and the lodged memorandum, it is
ORDERED by the merits division * that the petition for rehearing is denied. It is
FURTHER ORDERED that the motion of Public Defender Service for leave to file memorandum of amicus curiae is granted and the Clerk is directed to file the lodged memorandum of amicus curiae in opposition to the petition; and it appearing that the majority of the judges of this court has voted to grant the petition for rehearing en banc, it is
FURTHER ORDERED that appellee’s petition for rehearing en banc is granted and that the opinion and judgment of September 6, 1991, are hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the court sitting en banc as soon as the calendar permits. Counsel are hereby directed to provide ten copies of the briefs heretofore filed to the Clerk on or before February 14, 1992.